UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1649


GREAT BAY CONDOMINIUM OWNERS ASSOCIATION, INC.,

                Plaintiff - Appellee,

          v.

6101 GARDENIA LLC, a Maryland Limited Liability Company,

                Defendant,

          v.

LATONYA M. BROOKS,

                Movant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00658-PJM)


Submitted:   January 26, 2011              Decided:   February 10, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


LaTonya M. Brooks, Appellant Pro Se.       David Michael        Burns,
SEYFARTH SHAW, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               LaTonya Brooks seeks to appeal the district court’s

order remanding this case to the Superior Court of the U.S.

Virgin    Islands,      from   which       it       was   removed.     We     dismiss   the

appeal.

               Generally, “[a]n order remanding a case to the State

court from which it was removed is not reviewable on appeal or

otherwise.”       28 U.S.C. § 1447(d) (2006).                  The Supreme Court has

instructed that “§ 1447(d) must be read in pari materia with [28

U.S.C.]    §    1447(c)      [(2006)],      so        that   only    remands    based   on

grounds    specified      in   §       1447(c)      are    immune    from    review   under

§ 1447(d).”       Things Remembered, Inc. v. Petrarca, 516 U.S. 124,

127 (1995).      Thus:

       § 1447(d) bars . . . review of a district court’s
       remand order only if the order was issued under
       § 1447(c) and invoked the grounds specified therein,
       . . . either (1) that the district court granted a
       timely filed motion raising a defect in removal
       procedure or (2) that it noticed a lack of subject
       matter jurisdiction.

Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196

(4th     Cir.    2008)       (internal          quotation      marks    and     citations

omitted).         “Whether         a    district          court’s    remand     order   is

reviewable      under    §   1447(d)       is       not   determined    by    whether   the

order explicitly cites § 1447(c) or not.”                           Borneman v. United

States, 213 F.3d 819, 824 (4th Cir. 2000).




                                                2
           In this case, the district court remanded the action

because it lacked subject matter jurisdiction.         Under the cited

authorities, we are without jurisdiction to review the remand

order,   and   we   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              DISMISSED




                                     3